DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 12 and 15 are objected to because of the following informalities:  
In claim 12, in line 1, the word --- the --- should be inserted before the term “OCT images”.
In claim 15, in line 1, both instances of the word “images” should be replaced with --- the OCT images ---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the image" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner assumes Applicant meant to refer to --- the OCT images ---.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 8-11 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson et al. (US Pub No. 2004/0167553) in view of Maschke (US Pub No. 2009/0234220).
	With regards to claim 2, Simpson et al. disclose a method of imaging a body lumen with Optical Coherence Tomography (OCT), the method comprising:
	inserting an elongate catheter into a body lumen, the elongate catheter comprising a cutter (104) and an OCT sensor (114) (paragraph [0106], referring to delivering a catheter to a target site in the body lumen, which comprises advancing a catheter to a target site; paragraph [0074], referring to the imaging device comprising optical coherence tomography devices; paragraphs [0111], [0113], referring to the device (102) having a cutting element (104) and a visualization element (114), wherein the visualization element may be a fiberoptic/optical elements; Figures 17 and 21); 
	steering the elongate catheter towards an identified region of the body lumen based upon images obtained using the OCT sensor (paragraphs [0085], [0107]-[0108], [0113] referring to advancing the catheter to the diseased area, wherein the imaging assembly can be used to verify the position of the catheter; paragraph [0074], referring to the imaging devices of the present invention may comprise optical coherence tomography devices); and 
	cutting tissue or plaque at the identified region with the cutter (paragraphs [0085]-[0086], [0109], referring to, once the catheter has reached the target site, the cutter is moved to extend out of the cutting window and sever tissue and the severed tissue can be packed into a distal collection chamber; Figures 17 and 21).
	However, Simpson et al. do not specifically disclose that their method further comprises rotating the OCT sensor while acquiring the OCT images using the OCT sensor and displaying the OCT images as a toroidal mapping.
	Maschke discloses a catheter equipped with a sensor for optical coherence tomography (OCT), wherein the image sensor is rotated during simultaneous withdrawal or advance, thus advantageously enabling 3D images or volume data sets to be created and displayed and enabling the full lateral 360 degree field of vision to be covered (paragraphs [0033], [0042]; [0084], note that a 3D 360 degree field of vision image would provide images displayed as a toroidal mapping; paragraph [0017], referring to the “live images” being transmitted to a monitor).  Position sensors arranged in the area of the catheter tip provides position information which supports reconstruction of three-dimensional images from a plurality of two-dimensional cross-sectional images and further the position data can be included in the computational correction of movement artifacts (paragraphs [0043], [0046]).
  	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method of Simpson et al. further comprise rotating the OCT sensor while acquiring the OCT images using the OCT sensor and displaying the OCT images as a toroidal mapping, as taught by Maschke, in order to enable 3D images or volume data sets to be created and enable the full lateral 360 degree field of vision to be covered (paragraphs [0033], [0042], [0084]).
With regards to claim 3, Maschke discloses that displaying the OCT images comprises determining the toroidal mapping based on a radial position of the OCT sensor relative to a central axis of the catheter (paragraphs [0043], [0046], referring to the position sensors which supports reconstruction of the images).  
With regards to claim 8, as discussed above, the above combined references meet the limitations of claim 2.  However, though the OCT images of the above combined references would inherently provide an image of the cut and depth as OCT images provide depth information, they do not specifically disclose that their method further comprises monitoring a cut progression and depth in real time using the OCT images.  Maschke discloses providing on a monitor “live images” recorded intervasculary or intracorporally by the imaging sensor (paragraphs [0017], [0077]).  The live images allows fine corrections to the procedure to be made (paragraph [0017]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise monitoring a cut progression and depth in real time using the OCT images, as taught by Maschke, in order to allow fine corrections to the procedure to be made (paragraph [0017]).
	With regards to claim 9, Simpson et al. disclose that the elongate catheter comprises a directional atherectomy catheter (paragraphs [0004]-[0005], [0011]).
	With regards to claim 10, Simpson et al. disclose that their method further comprises collecting the cut tissue or plaque in an internal storage of the elongate catheter (paragraphs [0085]-[0086], [0109], referring to packing the severed tissue into a distal collection chamber).
	With regards to claim 11, as discussed above, the above combined references meet the limitations of claim 2.  However, they do not specifically disclose that their method further comprises providing fluid across the OCT sensor while rotating the OCT sensor.  Maschke discloses providing flushing fluid or a contrast medium via an outlet opening located in the vicinity of the imaging sensor at the proximal end of the catheter sheath, the contrast medium showing the immediate vicinity of the catheter tip more clearly and give better contrast (paragraphs [0016], [0079]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references to further comprise  providing fluid across the OCT sensor while rotating the OCT sensor, as taught by Maschke, in order to show the immediate vicinity of the catheter tip more clearly and give better contrast (paragraph [0016]). 
	With regards to claim 15, Simpson et al. disclose that acquiring images comprises acquiring images using a lens that is positioned so as to face radially outwards relative to a longitudinal axis of the elongate catheter (paragraph [0113], referring to the visualization element being a fiberoptic and lens” and is positioned on the radially outer most portion of the body (106) so that the element (114), which includes the lens, may be pressed against or moved adjacent to the tissue of interest, and thus the lens is positioned so as to face radially outwards relative to a longitudinal axis of the catheter).
	With regards to claim 16, Maschke discloses that the OCT sensor comprises simultaneously rotating a distal portion of the elongate catheter (paragraph [0078], referring to the imaging sensor rotating via a “rotatable drive shaft” which is grouped with the imaging sensor (18) and signal lines into a compact unit in the form of an inner catheter, and therefore a distal portion (i.e. drive shaft) of the catheter rotates simultaneously with the OCT sensor).

Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson et al. in view of Maschke as applied to claim 2 above, and further in view of Goodnow et al. (US Pub No. 2007/0106155).
	With regards to claims 4-7, as discussed above, the above combined references meet the limitations of claim 2.  However, they do not specifically disclose that their method further comprises correcting radial distortion in the OCT images by scaling the OCT images, multiplying radial positions of the OCT sensor by a correction factor, by adding a correction offset to radial positions of the OCT sensor or by applying a mapping table of correction offsets to radial positions of the OCT sensor.
Goodnow et al. disclose a backlash/windup Non-Uniform Rotational Distortion (NURD) removal method which comprises of an angular correlation processing step which calculates an angular cross-correlation between image sectors that occur before and after the direction change (paragraphs [0051], [0056], [0073]; note that paragraph [0007] discloses that NURD is associated with varying angular velocity of the imaging element with each cycle, and thus NURD is associated with a rotational lag; paragraph [0026], note that the methods disclose applying to Optical Coherence Tomography; Figure 3).  This may be, for example, complete 360-degree images, or sectors of images, and the same processing step may be applied when changing from clockwise to counterclockwise rotations as when changing from counterclockwise to clockwise rotation (paragraph [0056]).  The angle (i.e. "angle of rotational difference" between the two images that occur before and after the direction change) that produces the maximum of the angular cross-correlation is used to rotate the image sector so as to properly align the two image sectors without the intervening backlash (paragraph [0056]; note that the image is adjusted/rotated/corrected by the determined angle, and thus serves as a correction offset to radial positions of the sensor) and the adjusted/corrected image is displayed (paragraph [0027], [0062], claim 35).  The NURD removal method removes NURD caused by backlash in the catheter when the direction of rotation is changed, wherein it is important to eliminate NURD so that measures of angular extent are accurate and reliable (paragraph [0051], [0074]).  Angle values in the data table (i.e. mapping table of correction offsets) are shifted by the angle that corresponds to the maximum cross-correlation angle (paragraphs [0056]-[0058]).  As set forth in paragraph [0059] and Eqn. 2, the correction process comprises multiplying radial positions of the OCT sensor (i.e. represented by Section_K(alpha) by a correction factor (i.e. Sector_K+1(alpha – theta), note that the multiplication in Eqn. 2 also represents a scaling of the OCT image).    
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise correcting radial distortion in the OCT images by scaling the OCT images, multiplying radial positions of the OCT sensor by a correction factor, by adding a correction offset to radial positions of the OCT sensor or by applying a mapping table of correction offsets to radial positions of the OCT sensor, as taught by Goodnow et al., in order to eliminate rotational distortion and thus provide a more accurate, reliable measure of angular orientation and image of anomalies observed during inspection, thus providing more efficient diagnosis and more appropriate treatment options (paragraph [0074]).

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson et al. in view of Maschke as applied to claim 2 above, and further in view of Xu et al. (US Pub No. 2009/0268159) and Cense et al. (US Pub No. 2009/0196477).
With regards to claim 12, as discussed above, the above combined references meet the limitations of claim 2.  Further, Simpson et al. disclose acquiring a first plurality of OCT scan line using the OCT sensor (paragraph [0074], referring to the optical coherence tomography device, which would acquire OCT images inherently composed of scanlines). 
However, they do not specifically disclose that acquiring the OCT images comprises point-wise averaging of data in the first plurality of scan lines and transforming the averaged first plurality of scan lines by Inverse Fourier Transform.
Xu et al. disclose a fully automated optic nerve head assessment system based on spectral domain optical coherence tomography, wherein an enface image is generated by averaging the intensity values of each A-scanline (Abstract; paragraph [0010], [0032], [0043]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have acquiring the OCT images of the above combined references comprise point-wise averaging of data in the first plurality of scan lines, as taught by Xu et al., in order to generate enface image (paragraphs [0010], [0032], [0043]).
However, the above combined references do not specifically disclose that their method further comprises transforming the averaged first plurality of scan lines by Inverse Fourier Transform.
Cense et al. disclose a system for compensating for dispersion in an image, which comprises of obtaining depth information by performing inverse Fourier transform of the data (Abstract; paragraphs [0043]-[0044], [0051]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise transforming the averaged first plurality of scan lines by Inverse Fourier Transform, as taught by Cense et al., in order to compensate for dispersion in an image (paragraphs [0043]-[0044]).  
With regards to claim 13, Xu et al. disclose that their method further comprises repeating the steps of acquiring, point-wise averaging and transforming for multiple plurality of OCT scan lines (Abstract; paragraph [0010], [0032], [0043]).
	With regards to claim 14, Cense et al. disclose that their method further comprises point-wise averaging of the multiple pluralities of OCT scan lines to post-FFT average the OCT image (paragraph [0031], referring to Fourier-transforming the data, and thus the point-wise averaged data of the combination would ultimately be a post-FFT average of the OCT image).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dick et al. (US Pub No. 2009/0018393) discloses a catheter for OCT imaging wherein the catheter is navigated to minimized NURD to ensure accurate imaging (Abstract; paragraph [0031]).
Ozawa (US Pub No. 2009/0244547) discloses an OCT imaging system comprising of synthesizing a part of the first reference portion side of a tomographic image based on a first reference position and a part of the second reference position side of a tomographic image based on the second reference position so as to obtain a synthesized image (Abstract; paragraphs [0027]-[0028]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793